Citation Nr: 0826997	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether rating decisions dated on August 6, 1991 and on July 
9, 1992 committed clear and unmistakable error (CUE) in 
denying the veteran's service connection claim for aortic 
valve insufficiency with syncope.  


REPRESENTATION

Veteran represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from October 1984 to April 
1989.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


FINDING OF FACT

The RO committed CUE in its August 6, 1991 rating decision, 
which denied the veteran service connection for a heart 
disorder, because no evidence of record at that time found 
that, by clear and unmistakable evidence, the veteran had a 
pre-service heart disorder and, by clear and unmistakable 
evidence, the pre-service heart disorder was not aggravated 
by service.      


CONCLUSION OF LAW

The August 6, 1991 rating decision, which denied service 
connection for a heart disorder, constituted clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In most cases before the Board, it must be determined whether 
the claimant has been apprised of the applicable law and 
regulations, the evidence that would be necessary to 
substantiate a claim, and whether a claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

In claims for CUE, however, VCAA notification and assistance 
is not required.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable where the outcome is controlled by the law, and 
the facts are not in dispute.  Livesay v. Principi, 15 Vet 
App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  A CUE claim must be based on the record and law that 
existed at the time of the prior adjudication in question.  
The VCAA is therefore not applicable.  See Livesay, supra.  
The Board notes further that, as the claim will be granted 
below, no prejudice could be incurred here as a result of any 
claimed notification or assistance deficiencies.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).  

II.  The Merits of the Claim to CUE

The veteran claims the RO committed CUE in an August 6, 1991 
rating decision that denied service connection for a heart 
disorder, and in a July 9, 1992 rating decision that denied a 
claim to reopen that service connection claim.  

The record shows that the veteran was medically discharged 
from service in April 1989 based on a Medical Board Report's 
findings that the veteran was unfit for military duty.  The 
January 1989 Medical Board Report diagnosed the veteran with 
syncope disorder, etiology unknown, with atypical chest pain, 
and with aortic insufficiency, mild.  This report found that 
each of these disorders existed prior to service, and that 
none of these disorders was aggravated by service.  Moreover, 
the report indicated that the veteran's aortic insufficiency 
was probably congenital.  

The veteran claimed service connection for a heart disorder 
in March 1991.  In the August 1991 rating decision denying 
the veteran's claim to service connection, the RO relied on 
the findings of the Medical Board Report.  

The veteran maintains that the August 1991 rating decision 
constitutes CUE because the decision was not based on a 
finding that clear and unmistakable evidence showed that the 
veteran's heart disorder existed prior to service, and was 
not based on an additional finding that clear and 
unmistakable evidence showed that the pre-service heart 
disorder was not aggravated during service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.306(b).  See also VAOPGCPREC 3-03 (July 
16, 2003).  For the reasons set forth below, the Board agrees 
with this argument.    

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  Moreover, a disagreement with how 
the evidence is weighed and evaluated is not CUE.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  In determining 
whether there was CUE in a prior, final decision, the 
following standard must be applied:

(1) Whether "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were 
incorrectly applied"; (2) whether the existence of an 
error is "undebatable"; and (3) whether the error is 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made."

Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

As discussed above, the veteran claims that the RO committed 
CUE in August 1991 because it did not base its denial of the 
veteran's claim on findings that clear and unmistakable 
evidence showed a pre-service disorder that was not 
aggravated by service.  To determine the claim, the Board 
must review laws and regulations pertaining to service 
connection.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty in the active military, 
naval or air service.  See 38 U.S.C.A. § 1131 (2002); 38 
C.F.R. § 3.303(a) (2007).  

Service connection may also be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Regarding the issue of aggravation of a preexisting injury, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306(b).  See also VAOPGCPREC 3-03 (July 16, 2003).  

In this matter, the veteran's enlistment report of medical 
examination noted no heart disorder.  And the veteran served 
from October 1984 until October 1988 without problems related 
to a heart disorder.  Therefore, at the time of the August 
1991 rating decision, the veteran should have been presumed 
sound upon his entry into service.  Id.  To deny the 
veteran's claim in August 1991, VA needed clear and 
unmistakable evidence demonstrating that the veteran had a 
pre-service disorder, and clear and unmistakable evidence 
that service did not aggravate the disorder.  Id.  But here, 
the record indicates that medical evidence in August 1991 did 
not satisfy the burdensome requirements under 38 U.S.C.A. 
§ 1111.  See VAOPGCPREC 3-03.  And the record indicates that 
the "statutory ... provisions extant at the time" of the 
August 1991 rating decision "were incorrectly applied[.]"  
See Stallworth, supra.  

In August 1991, the record contained service medical records 
which did not note a heart disorder upon entry into service, 
but rather noted the veteran's heart as normal upon entry.  
Service medical records dated in October 1988 and later noted 
the veteran's reported history that he was treated for chest 
pain in 1982, but did not indicate whether the veteran was 
diagnosed with a pre-service heart disorder.  The record 
contained the veteran's January 1989 discharge report of 
medical history in which the veteran reported 1982 hospital 
treatment by "Dr. Charlesworth" at Lakeview Medical Center 
in Danville, Illinois, but the record did not contain any 
medical records reflecting such treatment, or other medical 
evidence indicating whether the veteran was diagnosed with a 
disorder in 1982.  The record contained an October 1989 
statement from the veteran's private physician indicating 
that he treated the veteran for many years, up until 1980, 
and did not find the veteran with a heart disorder (this is 
consistent with a lay statement from the veteran's father, 
submitted into the record in a June 2004 sworn statement, 
asserting that his son did not have a pre-service heart 
disorder).  The record contained private medical records 
dated in 1989 and 1990 which reflected post-service treatment 
and surgery for a heart disorder, but which did not indicate 
the veteran's heart disorder existed prior to service or was 
congenital.  See 38 C.F.R. §§ 3.303(c), 4.9 (2007) 
(congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation).     

In fact, the only evidence of record in August 1991, which 
indicated pre-service heart difficulties, consisted of 
statements from the veteran, or statements attributed to the 
veteran.  No medical evidence, to include documentary 
evidence, supported these reported statements.  See 38 C.F.R. 
§ 3.304(b)(3) (in-service statements against interest are of 
no force and effect if no other data do not establish the 
fact).  Indeed, no medical evidence of record, to include the 
Medical Board Report that led to the veteran's medical 
discharge, stated that, by clear and unmistakable evidence, 
the veteran had a pre-service heart disorder and that, by 
clear and unmistakable evidence, such a heart disorder was 
not aggravated by service.  See VAOPGCPREC 3-03.  

Based on the record, therefore, the Board finds it highly 
improbable that - at the time of the August 1991 rating 
decision - the RO could have found by clear and unmistakable 
evidence that the veteran had a pre-service heart disorder 
which was not aggravated by service.  See 38 U.S.C.A. § 1111.  
Indeed, in its August 1991 decision, the RO did not 
specifically find this - the RO did not once mention the term 
"clear and unmistakable evidence", or mention 38 U.S.C.A. 
§ 1111.  Given the fact that the RO did not apply correctly 
the provisions of 38 U.S.C.A. § 1111, and given the absence 
of crucial medical evidence in August 1991, the Board finds 
the August 1991 rating decision denying service connection to 
be CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105.

In light of this decision, the Board finds moot the issue of 
whether the July 9, 1992 rating decision, which denied the 
veteran's claim to reopen his service connection claim for a 
heart disorder, constituted CUE.  


ORDER

The veteran's claim that the RO committed clear and 
unmistakable error in its August 6, 1991, rating decision, 
which denied the veteran's service connection claim for 
aortic valve insufficiency with syncope, is granted, and an 
effective date of March 26, 1991, for the disability is 
granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


